TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00248-CV




                             In re Lazy W Conservation District




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s Opposed Motion for Emergency Stay is also denied.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: June 9, 2021